DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 13-32 are pending in this application.  Acknowledgement is made of the amendment received 10/17/22 cancelling claims 1-12, amending claim 16 and adding new claims 21-32. 

Election/Restrictions
Applicant’s election of Group II (Claims 13-32) in the reply filed on 10/17/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.  Claims 1-7 (canceled on 10/17/22) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 13-32 are examined in this Office action. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
Drawings
There are no objections or rejections to the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 21-22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ouellette et al. (US Patent Application Publication No 2021/0175284) hereinafter referred to as Ouellette in view of Kang et al. (Chinese Patent Application Publication No 102334207) hereinafter referred to as Kang.
Per Claim 13 Ouellette discloses a method comprising 
forming a bottom electrode (101) layer over a substrate; 
forming a ground layer (522) over the bottom electrode layer; 
forming a seed layer (524) over the ground layer; 
forming reference layers (106) over the seed layer; 
forming a tunnel barrier layer (110) over the reference layers by sputtering magnesium oxide with radio frequency (RF) sputtering [0079-0080 ad 0086]; 
forming free layers (108) over the tunnel barrier layer; 
forming a cap layer (114) over the free layers
forming a top electrode layer (102) over the cap layer; and
patterning the top electrode layer, the cap layer, the free layers, the tunnel barrier layer, the reference layers, the seed layer, the ground layer, and the bottom electrode layer to form a magnetoresistive random access memory cell (see figures 5A-5B)
Ouellette does not teach where the forming of the cap layer includes repeatedly depositing and oxidizing magnesium. 
Kang teaches an analogous method including forming a cap layer by repeatedly depositing and oxidizing magnesium. [0056]
All of the component parts are known in Ouellette and Kang.  The only difference is the combination of the old elements into a single method, by using the cap formation method of Kang in the method of Ouellette.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the cap formation method of Kang in the method of Ouellette in order to achieve the predictable result of providing a cap since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).
Per Claim 21 Ouellette discloses a method comprising depositing a reference layer (106) over a bottom electrode (101) layer; depositing a tunnel barrier layer (110) over the reference layer by sputtering magnesium oxide with radio frequency (RF) sputtering [0079-0080 ad 0086]; depositing a free layer (108) over the tunnel barrier layer; forming a cap layer (114) over the free layer; depositing a top electrode layer (102) over the cap layer; and patterning the top electrode layer, the cap layer, the free layer, the tunnel barrier layer, the reference layer, and the bottom electrode layer to form a magnetoresistive random access memory cell. (see figures 5A-5B)
Ouellette does not teach where the forming of the cap layer includes repeatedly depositing and oxidizing magnesium. 
Kang teaches an analogous method including forming a cap layer by repeatedly depositing and oxidizing magnesium. [0056]
All of the component parts are known in Ouellette and Kang.  The only difference is the combination of the old elements into a single method, by using the cap formation method of Kang in the method of Ouellette.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the cap formation method of Kang in the method of Ouellette in order to achieve the predictable result of providing a cap since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).
Per Claim 22 Ouellette in view of Kang teach the method of claim 21 including where the magnesium of the cap layer is deposited by direct current (DC) sputtering. (Ouellette [0079])

Claims 14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ouellette in view of Kang and further in view of Tsunekawa (US Patent Application Publication No 2013/0277207) hereinafter referred to as Tsunekawa.
Per Claim 14 Ouellette in view of Kang teach the method of claim 13 including the formation of the bottom electrode (101) layer over a substrate; the ground layer (522); the seed layer (524); the reference layers (106); the tunnel barrier layer (110); the free layers (108); the cap layer (114) and the top electrode layer (102); 
Ouellette in view of Kang does not teach where the bottom electrode layer, the ground layer, and the seed layer are formed in a first multiple-target DC sputtering module; the reference layers are formed in a second multiple-target DC sputtering module; the tunnel barrier layer is formed in a two-target RF sputtering module; the free layers are formed in a third multiple-target DC sputtering module; the cap layer is formed in a one-target DC sputtering module; and the top electrode layer is formed in a fourth multiple-target DC sputtering module
Tsunekawa teaches an analogous method including multiple sputtering chambers, both DC and RF, with multiple targets in each chamber. (see [0046, 0052] and figure 1).
All of the component parts are known in Ouellette in view of Kang and Tsunekawa.  The only difference is the combination of the old elements into a single method, by using the multiple sputtering chambers of Tsunekawa in the method of Ouellette in view of Kang.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the bottom electrode layer, the ground layer, and the seed layer are in a first multiple-target DC sputtering module of Tsunekawa; to form the reference layers are in a second multiple-target DC sputtering module of Tsunekawa; to form the tunnel barrier layer is in a two-target RF sputtering module of Tsunekawa; to form the free layers are in a third multiple-target DC sputtering module of Tsunekawa; to form the cap layer is in a one-target DC sputtering module of Tsunekawa; and to form the top electrode layer is in a fourth multiple-target DC sputtering module of Tsunekawa in the method of Ouellette in view of Kang in order to achieve the predictable result of providing typical fabrication chambers since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 15-20 and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 28-32 are allowed. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894